Citation Nr: 9900544	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement of or payment for unauthorized 
medical treatment at St. Mary of the Plains Hospital and 
Rehabilitation Center between December 22, 1993 and December 
30, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from March 1954 to 
October 1955.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals (the Court) from a November 21, 
1997 decision of the Board of Veterans Appeals (the Board) 
that denied the reimbursement of or payment for the 
unauthorized medical treatment at St. Mary of the Plains 
Hospital and Rehabilitation Center in late December 1993.  
The Court granted a motion of the appellee thereby vacating 
the Boards November 1997 decision and remanded the matter to 
the Board for further consideration.  The appellant was 
notified of the appellees motion and did not oppose it.  
[redacted].  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellee argued in the motion for remand that the Board 
in denying payment of or reimbursement for unauthorized 
medical expenses had not provided adequate reasons and bases 
to support a finding that the veteran did not have a 
permanent and totally disabling service-connected disability.  
The record showed that the veterans total schedular rating 
for a psychosis is protected under the provisions of 
38 C.F.R. § 3.951(b).


The Board has reviewed the record in light of the argument 
presented in appellees brief and finds that it is not 
adequate for an informed determination of this matter.  It is 
necessary to seek other evidence and a remand to the RO is 
seen as being necessary to avoid any possibility of 
prejudicial error by deciding the issue without first having 
the RO rule on the matter of permanence of total disability 
directly.  This is because the Board finds no rating 
determination giving consideration to the criteria found in 
38 C.F.R. § 3.340(b).  

The criteria do not list a protected total disability rating 
for service-connected disability as establishing permanence 
of total disability.  The various factors to be considered 
include the claimants age.  The VA Medical Center 
determination in 1994 denying the benefit sought on appeal 
did not expressly address the subissue of permanence of total 
disability, although implicit consideration was likely 
accorded as it is an essential element in the reimbursement 
determination under 38 C.F.R. § 17.120. 

It is provided under 38 C.F.R. § 3.340 that total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  It is also provided that total 
disability may or may not be permanent. 

It is provided under § 3.340(b) that permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person. The permanent loss or loss of use of both 
hands, or of both feet, or of one hand and one foot, or of 
the sight of both eyes, or becoming permanently helpless or 
bedridden constitutes permanent and total disability. 
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote. 


Permanent total disability ratings may not be granted as a 
result of any incapacity from acute infectious disease, 
accident, or injury, unless there is present one of the 
recognized combinations or permanent loss of use of 
extremities or sight, or the person is in the strict sense 
permanently helpless or bedridden, or when it is reasonably 
certain that a subsidence of the acute or temporary symptoms 
will be followed by irreducible totality of disability by way 
of residuals. The age of the disabled person may be 
considered in determining permanence.  Under subsection (c) 
it is provided that a rating of permanent and total 
disability for insurance purposes will have no effect on 
ratings for compensation or pension. 

The question of permanency appears to be an intertwined issue 
in the reimbursement matter under consideration that requires 
an adjudication determination by the RO before further review 
of the claim by VA Medical Center personnel in light of the 
factors that must be considered.  See, for example, Sutton v. 
Brown, 9 Vet. App. 553, 564-66 (1996); Meyer v. Brown, 9 Vet. 
App. 425, 431-32 (1996) discussing the application of Bernard 
v. Brown, 4 Vet. App. 389, 394 (1993) and VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92) and Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The relevant factors appear to some extent to 
require medical judgment and the Board must rely on 
independent medical evidence.  See, for example, Hilkert v. 
West, 11 Vet. App. 284, 295-96 (1998) and M21-1, Part VI, 
para. 3.10.

Thus, in view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should advise the veteran and 
his representative that they may submit 
any additional evidence or argument they 
believe is pertinent to that matter under 
consideration.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  The RO should with the assistance of 
the veteran and his representative 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated the appellant for his 
psychiatric disability.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veterans complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.

3.  The RO should arrange for a VA 
psychiatrist to review the veterans 
claims file and respond to the following 
questions: (a) whether the veterans 
service-connected psychiatric disability 
presents an impairment of mind or body 
which is sufficient to render it 
impossible for the average person to 
follow a substantially gainful occupation 
and, if so, (b) whether such impairment 
is reasonably certain to continue 
throughout the veterans life, and the 
probability of permanent improvement 
under treatment remote, with 
consideration being given to the 
veterans age.  The examiner should 
provide the rationale for any opinion pr 
conclusion expressed.  If the examiner 
finds that examination of the veteran is 
necessary for an informed opinion, such 
examination should be arranged by the RO.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
report of any requested examination and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the intertwined issue of permanence of 
the veterans total disability.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
then be returned to the Board for appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted in this case.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
